825 F.2d 412
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appelleev.Gina MOORE (86-1750), Phillip Moore (86-1751), ZoneoFriscioni (86-1752), Defendants-Appellants.
Nos. 86-1750 to 86-1752
United States Court of Appeals, Sixth Circuit.
July 31, 1987.

ORDER
Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.


1
These causes having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
It is ORDERED that the judgment of the district court as to each of the appellants be, and it hereby is, affirmed.